DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species I, claims 1-23 and 28-31 in the reply filed on 12/21/21 is acknowledged. The non-elected claims 24-27 have been withdrawn from further consideration on the merits. The Office action on the elected claims 1-23 and 28-31 follows.
Claim Objections

Claims 1, 4-6, 9-10, 13, 15, 18, 24, 28, and 30 are objected.
Claim 18 is objected to because of the following informalities: the claim recites “a second predetermined temperature”, however the “first predetermined temperature” has never been positively set forth earlier in the claims. Appropriate correction is required.
Furthermore, claims 1, 4, 5, 28, and 30 are objected because of the recitation of the limitation “below the interface member”, which is a relative term which depends on the orientation of the claimed apparatus. The same goes for claims  6, 9, 10, 13, 15, and 24, which recite the limitations “upper (lower) surface of the substrate”.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 14-16, 19, 22, and 28-31, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0152329  to Bjorsell  (hereinafter “Bjorsell”, cited in IDS)1.
Regarding claim 1, 11, 22, and 28, as best understood, Bjorsell discloses a connector for providing electronic communication with an electronic device (the preamble is not brought into the body of the claims and is therefore not given any patentable weight)2, the connector (formed 
Regarding claims 2 and 31, Bjorsell discloses wherein the resettable thermal fuse 
Regarding claims 3 and 29, Bjorsell discloses wherein the resettable thermal fuse is completely embedded within the non-conductive material (conductive polymer PTC material 16 is completely embedded in insulating material 40, 42 as shown; figure 4; par. [0089]).
Regarding claims 4 and 30, Bjorsell discloses  wherein a portion of the resettable thermal fuse is disposed directly below the interface member, and another portion of the resettable thermal fuse is disposed laterally outside the interface member (a portion of PTC material 16 is disposed below the upper terminal pad 96 and thus under the lead frame attached thereto, and another portion of the PTC material 16 is disposed laterally outside of the terminal pad 96 as shown; figure 9; par. [0089 and 0111 ]. Also, see objections to claims above regarding the relative terms “upper”, “lower”, “below”, etc.).
Regarding claim 6, Bjorsell discloses wherein the conductive material comprises a contact pad on an upper surface of the substrate, the interface member being electrically connected to the contact pad (lead frame (interface member) may be attached and electrically connected to upper terminal pad 96 (contact pad); figure 9; par. [0101 and 0111 ]).
Regarding claim 7, Bjorsell discloses wherein the conductive material comprises a first conductor line and a first via passing through a first layer of the non-conductive material between the contact pad and a first electrode of the resettable thermal fuse to provide electrical communication between the interface member and the resettable thermal fuse (interconnection 86 (first conductor line) is formed in micro-via through insulating layer 42 to electrically connect second metal layer 14 (first electrode) to upper terminal pad 96 and lead frame connected thereto; figures 4 and 9; par. [0096, 0098, and 0111]).

nonconductive material to provide electrical communication to a second electrode of the resettable thermal fuse (interconnection 84 (second conductor line) is formed in micro-via through insulating material 40 to electrically connect lower terminal pad 90 to metal layer
12 (second electrode); figures 4 and 9; par. [0096 and 00981]. Also, see objections to claims above regarding the relative terms “upper”, “lower”, “below”, etc.).
Regarding claim 9, Bjorsell discloses wherein the second conductor line is disposed at or near a lower surface of the substrate (lower interconnection 84 is formed at the lower surface of sheet 10; figure 9; par. [00961]. Also, see objections to claims above regarding the relative terms “upper”, “lower”, “below”, etc.).
Regarding claim 10, Bjorsell discloses a third via and a third conductor line at or near an upper surface of the substrate, the third via passing through the nonconductive material to electrically connect to the second conductor line with the third conductor line (a plated through-hole via 30 forms electrical connection 66 (third conductor line) through sheet 10 (through nonconductive material) to form a continuous path of conductive metal from the first metal layer 12, through the lower internal interconnection 84, and interconnection 66; figure 9; par. [0094 and 00961]. Also, see objections to claims above regarding the relative terms “upper”, “lower”, “below”, etc.).
Regarding claim 14 and 15, Bjorsell discloses wherein one or more power lines (formed by metal layers 48 or 50) configured to convey electrical power to and/or from the electronic device (i.e., a device to be protected that is connected to the connector via the lead frame), wherein the one or more power lines are disposed at or near a lower surface of the substrate 10 
Regarding claims 16 and 19, Bjorsell discloses wherein the resettable thermal fuse 16 has a low resistance state and a high resistance state, wherein the resettable thermal fuse is configured to move from the low resistance state to the high resistance state when the temperature of the interface member (resettable thermal fuse) exceeds a predetermined temperature (inherently, since 16 is a conductive polymer PTC material, par. [0005, 0082, 0083]).

Claims 1-3, 5-6, 11, 14-16, 19, 22, 28-29, and 31 as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2372827 to Jang (cited in IDS)3.
Regarding claims 1-3,  5, 6, 11, 28, 29, and 31, Jang discloses (figures 2 and 3) a connector 210 for providing electronic communication with an electronic device, the connector comprising: a PCB substrate 211 comprising patterned layers of non-conductive material and conductive material (inherently, since the substrate is a PCB); an interface member 215 mounted on the substrate and electrically connected to a contact pad 115 of the conductive material on an upper surface of the substrate (figure 2 and 3); and a resettable PTC thermal fuse 213 completely embedded within the non-conductive material of the substrate (figure 3) and electrically 
Regarding claim 14 and 15, Jang discloses one or more power lines 214 configured to convey electrical power to and/or from the electronic device 120 and disposed at or near a lower surface of the substrate 211 and in communication with the resettable thermal fuse 213 (inherently) and the interface member (215) (figures 2 and 3. Also, see objections to claims above regarding the relative terms “upper”, “lower”, “below”, etc.).
Regarding claims 16 and 19, Jang discloses wherein the resettable thermal fuse 213 has a low resistance state and a high resistance state, wherein the resettable thermal fuse is configured to move from the low resistance state to the high resistance state when the temperature of the interface member (resettable thermal fuse) exceeds a predetermined temperature (inherently, since 213 is a PTC device).
Regarding claim 22, Jang discloses one or more device chips 212 configured to control the operation of the connector.

Claims 1-3, 5-6, 11-20, 22-23, 28-29, and 31, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 203491732 to Liang (see also English translation of record)4.

Regarding claim 6, Liang discloses that the conductive material comprises a contact pad on an upper surface of the substrate 205, the interface member 202-204 being electrically connected to the contact pad (contact pads are inherently present as claimed, at least for the connection of electrical contacts of member 202 to the PCB substrate 205).
Regarding claims 12-15, as best understood, Liang discloses (figures 1 and 2) one or more data lines configured to convey data to and/or from the electronic device (par. [0017, 0024, 0035, 0042], figures 1 and 2) and one or more power lines configured to convey electrical power to and/or from the electronic device (inherently, since the connector is a Micro USB connector, par. [0002], figures 1 and 2), wherein the one or more data lines are disposed at or near an upper 
Regarding claims 16 and 19, Liang discloses wherein the resettable thermal fuse 206 has a low resistance state and a high resistance state, wherein the resettable thermal fuse is configured to move from the low resistance state to the high resistance state when the temperature of the interface member (resettable thermal fuse) exceeds a predetermined temperature (inherently, since 206 is a made of a PTC material, par. [00017, 0027, 0035]).
Regarding claims 17 and 20, Liang discloses wherein the predetermined temperature is in a range of 65°C to 90°C (par. [0037]).
Regarding claim 22, Liang discloses one or more device chips 101-110 configured to control the operation of the connector (figure 1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over either Bjorsell, Jang, or Liang, each taken alone.
Regarding claims 7-10, the claims recite well-known details of electrical interconnections within the PCB substrate between the interface member, electrodes of the resettable thermal fuse, and conductor lines (i.e., by means of vias and conductor lines). The Official notice is taken of the fact that all interconnection technics recited in claims 7-10 have been notoriously known and widely used in related arts before the effective filing date of the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the related arts before the effective filing date of the claimed invention to have implemented all of the claimed technics recited in claims 7-10, in order to reliably and predictably interconnect the interface member, electrodes of the resettable thermal fuse, and conductor lines within the PCB substrate of either Bjorsell, Jang, or Liang, in order to predictably, reliably, and economically manufacture the device(s), while not exceeding targeted production costs thereof. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 17, 18, 20, and 21, the claims recite specific temperature for the 
It would have been obvious to one of ordinary skill in the related arts before the effective filing date of the claimed invention to have constructed the devices of Bjorsell, Jang, or Liang in such a way, so the specific temperature ranges for the predetermined and second predetermined temperatures to be as claimed, in order to achieve desired electrical and mechanical characteristic of the device while not exceeding targeted production costs thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bjorsell in view of  US 2006/0055500 A 1 to Burke et al. (hereinafter "Burke", cited in IDS), or alternatively over Bjorsell taken alone.
Regarding claim 5, Bjorsell discloses all as applied to claims 1 and 2, but fails to disclose wherein the entire resettable thermal fuse is disposed directly below the interface member. 
However Burke discloses wherein the entire resettable thermal fuse is disposed directly below the interface member (conductive polymer PTC material 16 is insulated by board section 18 and insulating material 20, 22 and is entirely disposed below lead 52 (interface member); figure 10; par. 0067 and 0088-0090)). 
It would have been obvious to one of ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to the device of Bjorsell such that the entire
resettable thermal fuse is disposed directly below the interface member, as taught by Burke, for the advantages of providing a minimal form factor PTC device for applications where space is limited and the size of components is a critical issue (See Burke par. [0090 and 00911]).
See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Alternatively, it would have been obvious to one of ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to the device of Bjorsell such that the entire resettable thermal fuse is disposed directly below the interface member, in order to achieve the most efficient space utilization and minimal form factor, while not exceeding the targeted production costs of the device, since it has been held that rearranging parts of an invention (i.e., in the instant case, of the resettable thermal fuse and interface member of Bjorsell) involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Also, see objections to claims above regarding the relative terms “upper”, “lower”, “below”, etc.

Conclusion

The additional documents made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various PTC protectors and connectors with protection elements.
Furthermore, the following references could have been also used for statutory art rejection of the at least independent claims: US 2011/0003179, US 2011/0135968, US 2015/ 0288110, and CN 205960251.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: regarding method claims 28-31, since claims just repeating the structure of the claimed apparatus and there are no specific method steps being claimed, just a general process of assembling of the apparatus (i.e., providing each element, mounting, connecting, etc.), the fact that the structure of the apparatus of the present invention is anticipated by Bjorsell means that the general method for providing such a structure is also anticipated by the same reference. The method steps recited in the claims are inherently/obviously necessitated by the structure of Bjorsell.
        
        2 Examiner’s Note: regarding the preamble limitations, the limitations are directed to the intended use of the claimed apparatus, and inasmuch as it imparts any structure, and absent any evidence to the contrary, the apparatus of Bjorsell is capable of acting in such a manner. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See Ex parte Masham, 2 USPQ2d 1647 (1987). If the prior art structure is capable of performing the intended use, as in the instant case, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In view of the above, these intended use limitations have not been given patentable weight.
        
        3 Examiner’s Note: regarding method claims 28, 29, and 31, since claims just repeating the structure of the claimed apparatus and there are no specific method steps being claimed, just a general process of assembling of the apparatus (i.e., providing each element, mounting, connecting, etc.), the fact that the structure of the apparatus of the present invention is anticipated by Jang means that the general method for providing such a structure is also anticipated by the same reference. The method steps recited in the claims are inherently/obviously necessitated by the structure of Jang.
        
        4 Examiner’s Note: regarding method claims 28, 29, and 31, since claims just repeating the structure of the claimed apparatus and there are no specific method steps being claimed, just a general process of assembling of the apparatus (i.e., providing each element, mounting, connecting, etc.), the fact that the structure of the apparatus of the present invention is anticipated by Liang means that the general method for providing such a structure is also anticipated by the same reference. The method steps recited in the claims are inherently/obviously necessitated by the structure of Liang.